Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 23, 2020. 

2. Claims 1-24 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “defining a status variable for a transaction in an application in an application namespace; exposing an interface to enable a transaction entity, in a transaction namespace separate from the application namespace, to populate the status variable with a generic status representing a result of processing the transaction in the transaction namespace; and accessing the status variable populated with the generic status in the application namespace, the generic status based on a map of generic statuses defined in the application namespace to transaction results defined in the transaction namespace,” in independent claims 1, 7, 13, and 19, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,817,498 to Chalakov et al. discloses executing distributed transactions in a cloud storage system with a hierarchical namespace, a transactions table, and transaction status.
NPL to Puspasari et al. discloses a SMS Gateway Service System for Improving Customer Care Toll On Sale Electric. This system works for diverting the path to the SMS Gateway that contains more than one port. The transfer line at the SMS Gateway of decisions made based on the data processing that takes into account the possibility - the possibility of ports being used so that each transaction can be performed optimally.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Thuy Dao/Primary Examiner, Art Unit 2192